Third District Court of Appeal
                               State of Florida

                          Opinion filed February 8, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-2138
                         Lower Tribunal No. 90-29389C
                             ________________


                                  Pablo Japo,
                                      Appellant,

                                         vs.

                            The State of Florida,
                                      Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Dennis J. Murphy, Judge.

      Pablo Japo, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
               ON THIS COURT’S ORDER TO SHOW CAUSE

      On November 16, 2016, we affirmed per curiam Mr. Japo’s appeal of the

trial court’s order denying his motion for postconviction relief. At that same time,

we issued an order directing Mr. Japo to show cause why this court should not

prohibit him from submitting further pro se appeals, petitions, motions or other

pleadings regarding case number F90-29389C unless such pleadings are signed by

an attorney who is a duly licensed member of The Florida Bar in good standing.

      Including the instant appeal, Mr. Japo has filed at least eleven

postconviction appeals or original petitions related to his conviction and sentence

in lower tribunal Case No. 90-29389C.1         Each of these appeals was either

successive, time-barred, or otherwise wholly without merit. In his response to this

court’s order, Mr. Japo has failed to show cause why we should not prohibit him

from proceeding pro se and we find that the actions of Mr. Japo constitute an abuse

of the postconviction process.

      We therefore direct the clerk of this court not to accept any appeals,

petitions, motions or other pleadings regarding case number F90-29389C, unless




1 See 3D98-3245; 3D00-2099; 3D01-1819; 3D04-1252; 3D05-2497; 3D09-2310;
3D09-3192; 3D12-3225; 3D15-644; 3D15-1786. In a twelfth proceeding (3D05-
2224), Mr. Japo filed a pro se petition for belated appeal; we granted the petition
for belated appeal and subsequently affirmed the trial court’s order per curiam in
3D05-2497.

                                         2
such pleadings are signed by an attorney who is a duly licensed member of The

Florida Bar in good standing.




                                     3